                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SACOREY LENNEL CLARK,                             )
                                                   )
                Petitioner,                        )
                                                   )
 vs.                                               )          Case No. 19-cv-440-NJR
                                                   )
                                                   )
 UNITED STATES OF AMERICA,                         )
 UNITED STATES DEPARTMENT OF                       )
 JUSTICE,                                          )
 CITY OF GREENVILLE, IL,                           )
 JOHN DOE #1, JOHN DOE #2, JOHN                    )
 DOE #3, JOHN DOE #4, JOHN DOE #5,                 )
 JOHN DOE #6, JOHN DOE #7, JOHN                    )
 DOE #8, JOHN DOE #9, JOHN DOE #10,                )
 JOHN DOE #11, JOHN DOE #12, and                   )
 JOHN DOE #13,                                     )
                                                   )
                 Defendants.                       )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Sacorey Lennel Clark, an inmate of the United States Bureau of Prisons

(“BOP”), currently incarcerated at Federal Correctional Institute in Greenville, Illinois

(“Greenville”), brings this habeas corpus action pursuant to 28 U.S.C. § 2241. He also labels his

petition as one under the Mandamus Act, 28 U.S.C. § 1361.

       In the petition, Clark complains about a number of issues with the BOP including: the

confiscation of his pre-paid postage to outside individuals, being improperly identified as a

sovereign citizen, a strip search in front of other inmates, the confiscation of his personal property

and legal materials, failing to provide him with information regarding unknown insurance, surety,

and bonding providers, and ongoing retaliation by prison officials. (Doc. 1, pp. 3, 4, 6, 8, 10-13).

                                                  1
Clark seeks relief in the form of an injunction requiring Respondents to work with him regarding

his incoming and outgoing legal and personal mail, obtain a notary of legal documents, and remedy

issues preventing Clark from obtaining insurance, indemnity, and bonding information. (Doc. 1,

p. 16). He also seeks a number of documents including his original birth certificate and social

security numbers. (Id. at p. 16).

        This matter is now before the Court for review of the petition pursuant to Rule 4 of the

Rules Governing Section 2254 Cases in United States District Courts, which provides that upon

preliminary consideration by the district court judge, “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives the Court the

authority to apply the Rules to other habeas corpus cases.

                                             Background

        Clark’s petition is confusing and convoluted. It includes a number of seemingly unrelated

allegations regarding wrongs that were done to him by officials during his time at the BOP. He

references the Freedom of Information Act, the Privacy Act, and the Administrative Procedure Act

throughout the petition. He alleges, among other things, that he was disciplined in November 2018,

sent to disciplinary segregation for ten days, and had his materials seized in an attempt to label

him a sovereign citizen. (Doc. 1, p. 4). In February 2019, he was labeled a sovereign citizen and

again placed in segregation and had his legal materials seized. (Id. at p. 10). Clark alleges that this

occurred without first being provided a confiscation notice/form. He also alleges that he was strip

searched in unrelated events in July, August, September, and October. (Id. at p. 6). He was also

prevented from mailing out certain documents, including his current 2241 petition, and he has not




                                                   2
been provided with disclosure of unknown named insurance, surety, and bonding providers despite

numerous requests. (Id. at pp. 8, 11).

       Although Clark does not indicate any specifics regarding his current term of imprisonment,

he is currently serving a term of 180 months’ imprisonment for a felon in possession of a firearm

conviction. United States v. Clark, Case No. 16-cr-107-JAR, Doc. 222 (“Criminal Case”). Clark

first filed a Section 2241 petition in the Eastern District of Missouri on April 5, 2018. Clark v.

United States, Case No. 18-cv-524-JCH (E.D. Mo. 2018) (“First 2241 Petition”). The district judge

dismissed that petition, finding it had no basis in law and fact and was based on typical “sovereign

citizen” arguments. (First 2241 Petition, Doc. 4, pp. 2-3). Clark appealed the decision, which was

affirmed by the Eighth Circuit.

       Clark subsequently filed a Section 2241 petition in this Court. That petition, filed on March

13, 2019, contains nearly identical arguments to his current petition. See Clark v. United States,

Case No. 19-cv-297-SMY (Doc. 1) (“Second 2241 Petition”). The petition alleges that he was

placed in segregation in February 2019 and was labeled by the BOP as a sovereign citizen. (Second

2241 Petition, Doc. 1, p. 5). The petition also mentions his placement in segregation in November

2018 and the strip searches in the months of June through October (Id. at p. 6). He also mentions

his outgoing mail being stolen and seeks the identity of unknown named insurance, surety, and

bonding providers. (Id. at p. 12). That petition is still pending before the Court.

       Clark filed the petition in this case on April 22, 2019 (Doc. 1).

                                             Discussion

   A. Section 2241 Petition

       This Court is obligated to independently evaluate the substance of Clark’s claims to

determine if the correct statute, in this case 28 U.S.C. § 2241, is being invoked. See Godoski v.



                                                  3
United States, 304 F.3d 761, 763 (7th Cir. 2002) (court must evaluate independently the substance

of the claim being brought, to see if correct statute is being invoked). A petition for a writ of habeas

corpus is the proper route “[i]f the prisoner is seeking what can fairly be described as a quantum

change in the level of custody – whether outright freedom, or freedom subject to the limited

reporting and financial constraints of bond or parole or probation, or the run of the prison in

contrast to the approximation to solitary confinement that is disciplinary segregation.” Graham v.

Broglin, 922 F.2d 379, 381 (7th Cir. 1991). If, however, the prisoner “is seeking a different

program or location or environment, then he is challenging the conditions rather than the fact of

confinement and his remedy is under civil rights law.” Id.; see also Pischke v. Litscher, 178 F.3d

497, 499-500 (7th Cir. 1999).

        Clark brings this action under 28 U.S.C. § 2241. However, the relief he actually seeks is a

change to his conditions of confinement. He seeks access to his mail, the ability to obtain certain

legal documents including: power of attorney, common-law copyright notice, and security

agreements, as well as his birth certificate, social security number, access to computers and

printers, and insurance, indemnity, and bonding information from the Respondents. (Doc. 1, p. 16).

Although he mentions being placed in segregation as a result of a disciplinary ticket, he does not

indicate that he is challenging that disciplinary ticket or his term in segregation.

        His claims relate to his conditions of confinement. He challenges the confiscation of his

legal materials and mail. He also maintains that he was subjected to an improper strip search. Such

claims cannot be addressed in a habeas action.

        Clark’s claims are more akin to those raised by a federal prisoner in an action brought

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). While courts have, in the past, construed a mistakenly-labeled habeas corpus petition as a



                                                   4
civil rights complaint, see, e.g., Graham, 922 F.3d at 381-82, the Seventh Circuit has made it clear

that district courts should not resort to this practice. Bunn v. Conley, 309 F.3d 1002, 1007 (7th Cir.

2002). This is particularly true where conversion of the case may lead to unfavorable consequences

for Clark under the Prison Litigation Reform Act. See Bunn, 309 F.3d at 1007. These consequences

may include possible exhaustion defenses, whether Clark has named the correct defendants, and

whether he is able to pay the proper filing fee for that action (presently $400.00) as opposed to the

fee for a petition for writ of habeas corpus (presently $5.00). For these reasons, the Court will not

re-characterize the instant habeas petition as a complaint brought pursuant to Bivens, and it offers

no opinion regarding the merits of Clark’s Bivens claims.

   B. Writ of Mandamus

       Clark also lists his petition as being filed under the Mandamus Act. He has not, however,

paid the proper filing fee for a mandamus petition (presently $400.00). Nor does he meet the

requirements for a writ to issue.

       28 U.S.C. § 1361 establishes jurisdiction for a federal district court to compel a federal

official or agency “to perform a duty owed to the plaintiff.” Such a writ is an extraordinary remedy.

Banks v. Secretary of Indiana Family and Social Servs. Admin., 997 F.2d 231, 244 (7th Cir. 1993).

“The Supreme Court has emphasized that ‘[t]he common-law writ of mandamus, as codified in

28 U.S.C. § 1361, is intended to provide a remedy for a plaintiff only if he has exhausted all other

avenues of relief and only if the defendant owes him a clear nondiscretionary duty.’” Center for

Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 589 (7th Cir. 2014) (quoting Heckler

v. Ringer, 466 U.S. 602, 616 (1984). A writ of mandamus “cannot compel a federal official to

perform any function unless the official is clearly directed by law to do so.” Banks, 997 F.2d at

244 (citations omitted). This circuit has established that the following three elements must be met



                                                  5
in order to issue a writ of mandamus: “(1) a clear right in the plaintiff to the relief sought; (2) a

plainly defined and peremptory duty on the part of the defendant to do the act in question; (3) no

other adequate remedy available.” Burnett v. Bowen, 830 F.2d 731, 739 (7th Cir.1987). If any of

the elements are missing, the court should “deny the petition, not [for lack of subject matter

jurisdiction], but because the plaintiff has not demonstrated an entitlement to this form of

extraordinary relief.” Ahmed v. Dept. of Homeland Security, 328 F.3d 383, 387 (7th Cir. 2003).

       Although Clark indicates throughout his petition that he is owed a duty by the Respondents,

he fails to point to any plainly defined and peremptory duty on the part of any respondent. Nor has

he demonstrated a clear right to the relief sought. Clark mainly takes issue with the treatment of

his mail and access to other documents, but restrictions on that right are permissible if they are

reasonably related to a legitimate penological objective. Turner v. Safley, 482 U.S. 78, 89 (1987).

Thus, as Clark’s right to mail and the documents he seeks may be reasonably restricted, he has not

demonstrated that he has a clear right to the documents sought. Further, Clark has other adequate

remedies to obtain the relief he seeks. He may raise his claims and seek relief in the BOP's

administrative remedy program, despite his unsubstantiated claim that the administrative remedy

program cannot provide him with effective relief. (Doc. 1, p. 4). Thus, Clark fails to meet the

threshold requirements for the issuance of a writ of mandamus.

                                            Disposition

       For the reasons stated above, the habeas petition is DISMISSED with prejudice, and to

the extent Clark also seeks a writ of mandamus, that request is also DISMISSED with prejudice.

       If Clark wishes to appeal this Order, he must file a notice of appeal with this Court within

the time allotted in Fed. R. App. P. 4(a)(1)(A). If Clark does choose to appeal, he will be liable for

the $505.00 appellate filing fee irrespective of the outcome of the appeal. See Fed. R. App. P. 3(e);



                                                  6
28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v.

Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list each of the

issues he intends to appeal in the notice of appeal and his motion for leave to appeal in forma

pauperis. See Fed. R. App. P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed. R. App. P. 4(a)(4). A Rule

59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment, and

this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 6/27/2019
\

                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                                7
